Citation Nr: 1437652	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to June 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails; from a September 2009 decision of the RO that denied entitlement to TDIU benefits; and from a February 2011 decision of the RO that denied service connection for ischemic heart disease.  The Veteran timely appealed for increased disability ratings and for TDIU benefits, and appealed the denial of service connection.

In July 2011, the Veteran testified during a hearing before RO personnel.

In March 2013, the Veteran testified during a video conference hearing before the undersigned.

In November 2013, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2014, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of increased disability ratings for service-connected peripheral neuropathy of each upper and lower extremity have been raised by the record (December 2013 correspondence), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails has been treated with insulin and a restricted diet, but has not required restriction or regulation of activities.

2.  The Veteran's hypertension has manifested by diastolic pressure ranging from 57 to 82, with pressure predominantly in the 80s, and systolic pressure ranging from 99 to 144, with pressure predominantly below 128. 

3.  The Veteran's onychomycosis is largely asymptomatic, and is manifested by less than 5 percent of the body covered.

4.  The Veteran's erectile dysfunction does not result in any deformity of the penis.

5.  The Veteran does not have a diagnosis of ischemic heart disease or coronary artery disease.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Codes 7913, 7522, 7101, 7806 (2013).

2.  Ischemic heart disease, to include cardiac and circulatory problems, was not incurred or aggravated in service; may not be presumed to have been incurred therein; and is not secondary to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an October 2008 letter, the RO notified the Veteran of elements of a service connection claim, elements of an increased rating claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the October 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  As the Veteran has already provided testimony at a hearing before the Board on these issues, and there is no good cause shown to justify a second hearing, the Board denies the Veteran's December 2013 request for a second hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Rating

Service connection has been established for diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails.  The RO has evaluated the Veteran's diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails under 38 C.F.R. § 4.119, Diagnostic Code 7101-7913, as 20 percent disabling.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is for application when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  

Service connection has been awarded for hypertension and for onychomycosis of the bilateral fifth toenails, as part and parcel of the Veteran's diabetes mellitus.  Pursuant to Diagnostic Code 7913, Note (1)-pertaining to diabetes mellitus-complications such as hypertension and onychomycosis are rated as part of the diabetic process unless they are compensably disabling, in which case they are rated separately.  Hence, the Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

The Board notes, however, that the Veteran's service-connected peripheral neuropathy of each upper and lower extremity has been evaluated separately; and is not for consideration in evaluating the Veteran's diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails.  38 C.F.R. § 4.14.
 
The report of a January 2009 VA examination reflects that the Veteran's hypertension was poorly controlled; his blood pressure readings were 142/80, 144/82, and 140/80.  Onychomycosis of bilateral fifth toenails was also noted.

Records reflect that, in April 2009, the Veteran denied any restriction on activities because of diabetes mellitus.

In September 2010, a private physician indicated that the Veteran presented with diabetes mellitus; and that the Veteran utilized insulin and oral medications, a modified diet, and restricted his activities to maintain his blood glucose within the acceptable range.  The physician recommended that the Veteran continue to utilize his prescribed medicines, maintain his diabetic diet, and avoid strenuous occupational and recreational activities due to his diabetes mellitus-i.e., no lifting over ten pounds, no swimming, no jogging, no grass cutting, and no stair climbing or any other form of physical exertion.

In July 2011, the Veteran testified that there were things he cannot do, which required physical exertion, because of his diabetes mellitus.

The report of an August 2011 VA examination reflects that the Veteran's activities were not restricted as a result of his diabetes mellitus.  His medical history reflects no hospitalizations for hypoglycemia and no episodes of ketoacidosis.  The Veteran was treated with insulin daily, and his weight had remained stable (within a 10-pound range) over the past year.  Blood pressure readings were 128/67 (sitting), 116/58 (standing), and 99/57 (supine).  The examiner found no diabetes-related skin problems.

In March 2013, the Veteran testified that there was no restriction of his physical activities at the time, but that "it's borderline." 

The report of a January 2014 VA examination reflects a diagnosis of onychomycosis, and that the skin condition had stayed "about the same" since 2004.  The examiner noted that less than five percent of the total body area was affected, and that no exposed area was affected.

Blood pressure readings in January 2014 were 126/84, 104/68, and 127/80.  

During a January 2014 VA examination, the Veteran reported that he required one injection per day of insulin; and that he saw a diabetic care provider less than two times per month.  He reported no episodes of ketoacidosis or of hypoglycemic reactions that required hospitalization over the past 12 months.  The Veteran also reported progressive loss of strength due to diabetes mellitus, but no weight loss.  The examiner specifically noted that the Veteran reported that his activities were not regulated or restricted by his doctor.  

While the Veteran had previously indicated that he was restricted in activities requiring physical exertion, there is only one statement from a private physician in September 2010 that recommended that the Veteran avoid strenuous activities to maintain his blood glucose within an acceptable range.  In this regard, the September 2010 description provided by the Veteran's treating physician reflects that the Veteran had some occasional chest pain and shortness of breath after just moderate exercise or exertion.  Since then, none of his treatment reports includes a recommendation that he regulate his activities in order to treat his diabetes mellitus.  This one unsupported instance cannot be read in isolation of the remainder of the evidence, which clearly shows no regulation of activities to control blood sugar.
  
The overall evidence supports a finding that the Veteran's diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails requires insulin and a restricted diet; and is against a finding that the Veteran's diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails requires regulation of activities.  Hence, the preponderance of the evidence is against awarding an evaluation in excess of 20 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).

As noted above, complications are rated as part of the diabetic process unless they are compensably disabling, in which case they are rated separately.  

Pursuant to Diagnostic Code 7522, a 20 percent disability rating is assigned for deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

The evidence reflects that the Veteran has erectile dysfunction, and that he receives special monthly compensation for loss of use of a creative organ.  In this case, the Veteran's erectile dysfunction is noncompensable under Diagnostic Code 7522 because there is no deformity shown.   Hence, a separate evaluation is not warranted.

Likewise, the evidence reflects hypertension, associated with the Veteran's diabetes mellitus.

Pursuant to Diagnostic Code 7101, a 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In this case, while continuous medication is required for control of the Veteran's hypertension, the evidence does not reveal a history of diastolic pressure of predominantly 100 or more; or systolic pressure that is predominantly 160 or more, to warrant a separate, compensable evaluation.  Rather, the Veteran's hypertension has manifested by diastolic pressure ranging from 57 to 82, with pressure predominantly in the 80s, and systolic pressure ranging from 99 to 144, with pressure predominantly below 128.

Moreover, the evidence reflects onychomycosis of the bilateral fifth toenails, associated with the Veteran's diabetes mellitus, which is rated as dermatitis under Diagnostic Code 7806. 

Pursuant to Diagnostic Code 7806, a 10 percent rating is assigned where at least five percent but not more than 20 percent of the entire body is affected, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the twelve month period.  Higher ratings in excess of 10 percent are assigned for more severe dermatitis, which covers even greater percentages of the entire body or exposed areas, or which requires systemic therapy for longer durations of time.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.
In this case, the January 2014 examiner found less than five percent of the Veteran's total body area was affected by onychomycosis, and that no exposed area was affected.  There is no evidence showing that systemic therapy is required for treatment of onychomycosis of the bilateral fifth toenails.  Here, the objective evidence does not warrant a separate, compensable evaluation for this associated disability.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  
Here, the symptomatology and impairment caused by the Veteran's service-connected diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria.  In this case, comparing the Veteran's disability level and symptomatology for diabetes mellitus to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails.

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

Service connection may be presumed, for certain chronic diseases, such as cardiovascular-renal disease, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2013).

In this case, there is no evidence of a cardiovascular-renal disease manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

In this case, the Veteran contends that ischemic heart disease is the result of exposure to herbicides in service.  Alternatively, he argued that ischemic heart disease and/or his cardiac and circulation problems could be secondary to diabetes mellitus.  See March 2011 statement; March 2013 hearing transcript.

The Veteran is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal, as well as a Purple Heart Medal.  His service records confirm Vietnam service, and he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)) is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

That notwithstanding, the Veteran's service treatment records do not reflect any treatment for heart disease or for cardiac problems.

The report of a January 2009 VA examination reflects that the Veteran denied any problems with chest pain at rest or on exertion, and denied any problems with dyspnea.  He also denied any history of stroke or other cardiac history, and claimed that his cardiac problems were due to "poor circulation in the legs."  Following examination, the examiner noted that a treadmill stress echocardiogram was conducted, which was negative for ischemia; and that the Veteran's baseline ejection fraction was 50 percent to 60 percent, and he achieved 4.2 METS.  Bilateral carotid dopplers were obtained, which did not show any significant stenosis.  An ankle-brachial index study was obtained, which did not show any peripheral vascular disease. There was no evidence of any cardiac or circulatory problems that could be attributed to diabetes mellitus.

Private records, dated in September 2010, indicate that an electrocardiogram (unconfirmed) revealed an "ST & T" abnormality, suggesting consideration of inferior ischemia or left ventricular strain.  Based on review of the Veteran's medical records and electrocardiogram, a private physician opined that the Veteran presented with myocardial ischemia in September 2010; and that his diabetes mellitus contributed to his myocardial ischemia.

The report of a November 2010 VA examination includes a diagnosis of no ischemic heart disease.  The examiner added that the Veteran did not have coronary artery disease; and there was no history of chest pain, angina, myocardial infarction, hospitalizations, or Emergency Room visits or consultations for cardiac symptoms.  The Veteran reportedly took no cardiac medications.  He reported shortness of breath with exercise; and reported no chest pain or chest pressure, and no palpitation or syncope.  Examination revealed his heart size to be within normal limits.  There was no evidence of decompensated congestive heart failure.  Cardiac examination was normal.  The examiner opined that there was no evidence to suggest coronary artery disease or ischemic heart disease.

In a December 2010 addendum, the VA examiner noted a review of the claims file and of the September 2010 private records; and commented that the electrocardiogram had not been "over read" by a cardiologist.  The VA examiner explained that the computerized electrocardiogram interpretations were frequently inaccurate, and must be read by a cardiologist to verify their accuracy; and noted that the private physician was not a cardiologist.  The VA examiner added that a diagnosis of ischemic heart disease cannot be based on an "unread" electrocardiogram.  A repeat electrocardiogram conducted in November 2010 demonstrated "normal ST or T wave configuration," with no evidence of ischemia.  

In March 2013, the Veteran testified that he was on a heart monitor about a week and a half ago; and that the results were inconclusive.

Following the Board's November 2013 remand, a VA ischemic heart disease examination was conducted in January 2014.  The January 2014 examiner noted the Veteran's medical history, and opined that the Veteran currently did not have ischemic heart disease.  The examiner found no evidence of heart disease, and no evidence that the Veteran's diabetes mellitus has caused any heart disease.  

Based on the available records and the Veteran's self-report, the examiner opined that there was no evidence of heart disease.  In the absence of any diagnosis of ischemic heart disease or of any disability manifested by cardiac or circulatory problems, there can be no connection between any cardiac problems and the Veteran's exposure to herbicides in active service.  The examiner also noted that the Veteran denied having heart disease during the January 2014 examination.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that the Veteran contends that he has current cardiac or circulatory symptoms, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of any heart disease.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic criteria to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of experiencing poor circulation in his legs.  However, the report of the January 2014 examination indicates that the Veteran does not have current heart disease; and the January 2009 examiner found no evidence of any cardiac or circulatory problems that could be attributed to diabetes mellitus.  This is highly probative evidence against finding a nexus between any present heart disease and active service, or due to any service-connected disability.

The Board finds the January 2009 and January 2014 examiners' opinions to be probative for resolving the matter on appeal.  As noted above, the examiners have the medical knowledge to express a competent opinion; and found no evidence of current heart disease, or of any relationship between cardiac or circulatory problems and any service-connected disability.  The opinions appear accurate, and are fully articulated and contain sound reasoning.  They credibly rebut the unsubstantiated private opinion of record diagnosing the disability.

In this case, the competent evidence is against finding that the Veteran has current heart disease or any disability manifested by cardiac or circulatory problems linked to service or to a service-connected disability.  A preponderance of the evidence is therefore against a finding that any heart disease either had its onset during service or is related to exposure to herbicides in active service, or is secondary to a service-connected disability.  The reasonable doubt doctrine is not for application.  Thus, service connection for ischemic heart disease, to include as secondary to diabetes mellitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An increased evaluation in excess of 20 percent for diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails is denied.

Service connection for ischemic heart disease, to include cardiac and circulatory problems and as secondary to diabetes mellitus, is denied.

REMAND

TDIU

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is currently in effect for PTSD, rated as 70 percent disabling since December 21, 2010; for residuals of a gunshot wound of the right foot, rated as 30 percent disabling; for diabetes mellitus with hypertension and onychomycosis of bilateral fifth toenails, rated as 20 percent disabling; for tinnitus, rated as 10 percent disabling; for peripheral neuropathy of each upper and lower extremity, with each extremity rated as 10 percent disabling; and for bilateral hearing loss and erectile dysfunction, each rated as 0 percent (noncompensable) disabling.  Here, the combined disability rating is 90 percent, and the Veteran meets the threshold percentage requirements for consideration of a TDIU.

In this case, the Veteran has completed two years of high school education, and has had no additional education and training.  He reportedly worked as a custodian full time from 1982 to 2004, and last worked full time in May 2006.  The report of a January 2009 VA examination reflects that the Veteran had been retired for the last three years.

The report of an April 2009 VA examination includes an opinion that the Veteran's PTSD symptoms did not interfere with his ability to be employed during his working years.  The examiner also noted that the Veteran had not indicated he was looking for work, and noted that the Veteran was a good hard factory worker for all his adult life.  The examiner added that, most likely, the Veteran will not go back to work; and that, if he was willing to work, his PTSD symptoms would not interfere with his employment.  In support of the opinion, the examiner explained that the Veteran had worked from his teenage years until age 61; and that except for a few flashbacks in earlier years, he functioned very well.  The Veteran worked for a company until it shut down or moved out-of-town, and he did not indicate any problems at the workplace.

The above notwithstanding, in September 2010, a private physician opined that the Veteran's service-connected disabilities precluded the Veteran from obtaining any type of full-time gainful employment.  

In March 2013, the Veteran testified that he did not feel he was able to do a desk job, such as sitting in a chair, because of short-term memory problems and because of his peripheral neuropathy.  He indicated that he would have to get up and move around after about two hours.  

In April 2013, a VA staff psychiatrist opined that, due to the Veteran's PTSD, he was not capable of being gainfully employed in a full-time capacity.

In January 2014, VA examiners opined that the Veteran's diabetes mellitus with hypertension and onychomycosis of the bilateral fifth toenails would not impact his ability to work.

In this case, there is no opinion of record as to whether employment in any position would constitute marginal employment.  Nor is there an opinion regarding the Veteran's ability to retain or maintain any gainful employment that takes into account all of his service-connected disabilities.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) must interview the Veteran as to his education, training, and work history.

The examiner(s) must also provide opinions as to the functional impairments caused by the individual service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  

Note that the Veteran is service-connected for: PTSD, residuals of a gunshot wound of the right foot, diabetes mellitus with hypertension and onychomycosis of bilateral fifth toenails, tinnitus, peripheral neuropathy of each upper and lower extremity, bilateral hearing loss, and erectile dysfunction.  

The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, before the claims file is returned to the Board, if otherwise in order.
No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


